Citation Nr: 1215668	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

In January 2012, the Board remanded the claim for further development.  The requested development (affording the Veteran a VA examination) has been conducted.  The claim is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran is service-connected for the following: sprain, L5-S1 with bulging disc and osteopenia by CT (rated as 40 percent disabling) and left lumbar radiculopathy (rated as 10 percent disabling), which results in a 50 percent combined evaluation.

2.  The Veteran had three years of high school, and no specific other training.  

3.  The Veteran's combined disability rating has not met the schedular criteria for a TDIU.  

4.  The Veteran's service-connected disabilities alone, are not of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A pre-adjudication notice letter provided to the Veteran in July 2006 met all of the VCAA notice requirements listed above.  He was specifically advised of the criteria for establishing a TDIU as per 38 C.F.R. § 4.16.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159. The RO associated the Veteran's private treatment records and private medical statements with the claims file.  No outstanding evidence has been identified.

Next, VA scheduled VA examinations in June 2007, December 2008, March 2011,  and, pursuant to the Board's remand, a VA examination in January 2012 to specifically address the TDIU question.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The January 2012 examiner provided rationale for his negative conclusion.  The Board therefore finds that these examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was provided an opportunity to present his case before the Board during a hearing.  He declined.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service-connected for L5-S1 with bulging disc and osteopenia by CT (rated as 40 percent disabling) and left lumbar radiculopathy(rated as 10 percent disabling).  The combined rating is 50 percent.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009). See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2011).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

In the Veteran's June 2006 Application for Increased Compensation Based On Unemployability (VA Form 21-8940), the Veteran indicated that his cervical strain (for which he is not service-connected) prevented him from securing of following any substantially gainful employment.  He related at that time that he became too disabled to work in April 2006.  His occupation that year was as a driver.  He also indicated that  his highest education completed was 3 years of high school, and he had no other type of education or training.  

The Veteran underwent a VA examination in June 2007.  During that examination, he related that he had difficulty getting up from the toilet seat and difficulty bathing.  He complained of difficulty putting on underwear, pants, socks, and shoes, and he required assistance to perform these tasks.  He related that he was on sick leave since April 2007  from his job as a truck driver for the municipality of Manati, Puerto Rico, due to recent heart surgery and his back condition.  He also related that he had missed 15 to 26 days from work due to back pain that year, but none was with a medical certificate.  No comment was made with regard to his employability.

A medical statement was received by VA from C. F., MD in July 2007.  Dr. C.F. indicated, in pertinent part, that the Veteran was unable to work due to open heart surgery, prostate cancer, and imbalance.  He was noted to have had a myocardial infarction and a stroke.  He found the Veteran to be disabled.  

In November 2008, Dr. C.F. submitted another medical statement, indicating, in pertinent part, that the Veteran was 60 years old, had herniated discs, imbalance and post-operative open heart surgery.  He also indicated the Veteran had high blood pressure.  He stated that the Veteran was totally disabled.   

In December 2008, the Veteran underwent a VA examination.  He complained of chronic low back pain.  It was noted that the Veteran's usual occupation was as a truck driver.  At the time of the examination, the Veteran was not employed and had been retired since 2006.  The cause of the Veteran's retirement was status post open heart surgery and chronic low back pain.  

The Veteran underwent another VA examination in March 2011.  He was seen complaining of constant non-radiating lumbar pain.  At the time of this examination, it was noted that the Veteran's usual occupation was as a paramedic ambulance driver.  His date of retirement was in 2006 and the cause of his retirement was for a cardiac condition.  

Pursuant to the Board's Remand, the Veteran underwent a VA examination in January 2012.  It was noted that the Veteran had an eye condition, ischemic heart disease, hypertension, prostate cancer, a lumbar condition, and diabetes mellitus.  He stated that when he was working, he had limitations in his job such as difficulty bending, pushing, and lifting.  The examiner noted that the Veteran suffered from high blood pressure, diabetes mellitus, prostate cancer, status post radiotherapy, central retinal vein occlusion, right shoulder rotator cuff tear, congestive heart failure with a heart pacemaker, retinal vascular occlusion, hypothyroidism, old myocardial infarction, coronary artery bypass graft (CABG) in 2007, and a fatty liver.  However, he remarked that examinations were not done on these areas as the focus of the examination was to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his educational and occupational experience.  

In this regard, the examiner opined that the Veteran's unemployability was due his nonservice-connected diseases not his service connected low back disability and left-sided radiculopathy.  The examiner noted that the Veteran had three years of high school education, and that he had most recently work as a truck driver for 14 years.  He had also worked as a paramedic and ambulance driver for 14 or 15 years and as a factory worker for 1 year.  While in the service, he worked in the kitchen, as a truck driver, and giving out firearms for 2 years.  The examiner opined that the Veteran's service-connected disabilities (lumbosacral sprain with L5-S1 bulging disc and osteopenia by CT and left lumbar radiculopathy) alone were less likely than not to preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  Although his service-connected musculoskeletal lumbar spine conditions would prevent him from work as a factory worker, paramedic, ambulance and truck driver again, the examiner felt that the Veteran was able to obtain and secure a financially gainful job of the sedentary type.  He reasoned that the Veteran was capable of performing any job that did not require pushing, pulling, lifting, doing overhead activities, reaching, walking or standing for prolonged periods of time and repetitive waist movement due to musculoskeletal problems.  

Thus, based on the foregoing, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected lumbosacral sprain with L5-S1 bulging disc and osteopenia by CT and left lumbar radiculopathy.   None of the VA examinations or private medical statements found the Veteran to be unemployable solely due to his service-connected disabilities.  Although the Veteran was found to be unemployable due to his nonservice-connected disabilities, the most recent January 2012 VA examiner indicated that he was not unemployable solely based upon his service-connected disabilities.  The examiner explained that he could engage in substantially gainful sedentary employment.  Consideration was given to his educational background and work history.  Indeed, the Board notes that the Veteran, himself, initially claimed he was unemployable due to his non-service connected cervical spine.  The Board will not refer the claim for extraschedular consideration.  

The Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his low back disability and radiculopathy and whether these service connected disabilities preclude employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  Finally, as noted, the Veteran initially claimed that he was unable to work due to his cervical spine disability.  His change of argument mid-stream through the appeal weighs against his credibility.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


